Citation Nr: 0937349	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to May 1970 with subsequent service with the 
Naval Reserves.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Albuquerque Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral hearing loss and granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective May 3, 2004.  The Veteran only appealed the matter 
seeking service connection for bilateral hearing loss and 
that is the only matter before the Board.  In August 2009, 
the Veteran testified at a video conference before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
Veteran in the development of the facts pertinent to these 
claims.  Specifically, it appears that the Veteran 
subsequently served in the Naval Reserve from May 1970 to 
October 1972, however, service  treatment records (STR's) 
that would have been generated by such service (e.g., 
periodic fitness examination reports) are not associated with 
the claims file.  The Board notes that as the Veteran filed 
his initial hearing loss claim in September 1970 within a few 
months of being separated from active duty and while he was 
on Reserve duty, and that his April 1970 separation 
examination from active duty failed to report any results of 
a whispered voice test or of an audiogram, any STR's from 
ACDUTRA related to the Veteran's hearing acuity would have a 
significant impact on his current claim.  Any outstanding 
STR's must be secured and associated with the claims file. 

The Board finds that the September 2005 statements from 
audiologists, K. H. and M. W., and M. A. M., a certified 
family nurse practitioner, are inadequate for deciding the 
bilateral hearing loss claim.  The statements noted noise 
exposure in service and post service and diagnosed the 
Veteran with noise induced hearing loss.  M. A. M. reported 
that the Veteran's noise exposure appeared to have first been 
encountered in Vietnam.  However, K. H., M. W., and M. A. M. 
did not provide an opinion as to whether the Veteran's 
current bilateral hearing loss was related to his service or 
any noise exposure therein.  

Likewise, the Board finds that the September 2004 VA 
audiological evaluation report is inadequate for deciding the 
Veteran's claim.  The examiner opined that the hearing loss 
was least likely secondary to military service and almost 
likely secondary to the very significant noise history 
without ear protection.  The examiner reasoned that the 
Veteran described a single event that occurred during 
military service and that it was unlikely that a single event 
would cause a hearing loss that exceeded normal thresholds.  
However, a review of the history reported by Veteran to the 
examiner described not only a single even of firing an M60 
machine gun, but also that he was required to routinely fire 
weapons within the perimeters of camp as part of readiness 
training.  Furthermore, during his August 2009 video 
conference hearing the Veteran reported that prior to going 
to Vietnam, he reported to Camp Pendleton, United Sates 
Marine Corps Base in California to complete SEAR training.  
During training he was exposed to noise while firing M16's 
and machine guns and while the officers fired .50 and .30 
caliber (rifles).  He also added that while he was stationed 
in Vietnam as an air traffic controller, he fired his weapon 
at least on a monthly basis as part of training.  As it 
appears that the VA examiner did not take into account the 
multiple reports of noise exposure in service, a new VA 
examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical treatment providers 
who have treated him for bilateral hearing 
loss during and subsequent to active 
service and ACDUTRA.  The RO/AMC should 
then obtain and associate with the claims 
file any treatment records indentified by 
the Veteran (excluding those already in 
the claims folder).

2.  The RO/AMC should contact the 
appropriate service department(s) and 
verify all periods of the Veteran's 
service, including all periods of ACDUTRA.

3.  The RO/AMC should also arrange for an 
exhaustive search for the Veteran's 
complete STR's (to specifically include 
any and all reports of periodic 
examinations conducted in conjunction with 
his Naval Reserve service). The extent of 
the effort to obtain such records should 
be documented in the claims file.

4.  Schedule the Veteran for a VA 
examination to evaluate his hearing loss 
disorders.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished.

The results of puretone threshold testing 
for 500, 1000, 2000, 3000, and 4000 Hertz 
and speech recognition testing using the 
Maryland CNC test are to be reported.

The examiner should offer an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
bilateral hearing loss disorder had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure from firing 
weapons.

5.  Thereafter, if any benefit sought 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




